DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 5 and 6, of a display device wherein “the control unit (110) sets the length of the pause period to a predetermined period in advance and extends the pause period by repeating the extension of the pause period by using the predetermined period as a unit when the vertical synchronization signal is not received even after the predetermined period has elapsed; the control unit interrupts the detection of the touch position by the sensor electrodes and the specifying of the coordinates when the vertical synchronization signal is received while specifying the coordinates of the touch position, and discards data regarding the specified coordinates remaining in the coordinate calculation unit; and the control unit determines that there is a transition from the normal driving period to the pause period when it is determined that a period from when the normal driving period has elapsed until the vertical 
The closest in the art is Kim (US 20170153736 A1).
Kim teaches a display device with an integrated touch sensor programmed to sense touches as predetermined intervals until a vertical synchronization signal input in the pause period (Figs. 2, 7B, and 10, [0042]-[0047], [0050]-[0053]), but does not teach the further claimed relationship of an automatic transition back to a normal driving period when a preset period has elapsed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692